ACCEPTED
                                                                          06-14-00050-CR
                                                                SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                    1/21/2015 11:38:38 AM
                                                                          DEBBIE AUTREY
                                                                                   CLERK


               IN THE COURT OF APPEALS FOR THE
            SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                         FILED IN
                                                  6th COURT OF APPEALS
                                                    TEXARKANA, TEXAS
CHAD RAY BENNETT                                  1/22/2015 11:38:38 AM
   APPELLANT                 §                         DEBBIE AUTREY
                             §                             Clerk
    v.                       §     No.      06-14-00050-CR
                             §
THE STATE OF TEXAS,          §
   APPELLEE                  §




                        STATE'S BRIEF



           ON APPEAL FROM THE 354th DISTRICT COURT
                     HUNT COUNTY, TEXAS

             TRIAL COURT CAUSE NUMBER 29,345
    THE HONORABLE RICHARD A. BEACOM, JR., JUDGE PRESIDING

                                 NOBLE D. WALKER, JR.
                                 District Attorney
                                 Hunt County, Texas

                                 STEVEN LILLEY
                                 Assistant District Attorney
                                 P.O. Box 441
                                 4th Floor Hunt County Courthouse
                                 Greenville, TX      75403
                                 (903) 408-4180
                                 FAX (903) 408-4296
                                 State Bar No. 24046293
                                        TABLE OF CONTENTS

TABLE OF CONTENTS ......................................................................................... i

INDEX OF AUTHORITIES .................................................................................... ii

SUMMARY OF THE STATE'S ARGUMENT ........................................................ 2

STATE'S RESPONSE TO POINT OF ERROR NUMBER ONE ...........................4

STATE'S RESPONSE TO POINT OF ERROR NUMBER TW0 ...........................8

PRAYER ..............................................................................................................13

CERTIFICATE OF SERVICE ..............................................................................13

CERTIFICATE OF COMPLIANCE. .....................................................................14




                                                                                                                      1
                                   INDEX OF AUTHORITIES

CASES
Federal Cases
Jackson v. Virginia, 443 U.S. 307 (1979) ...........................................................4

Texas Court of Criminal Appeals Cases
Chambers v. State, 805 S.W.2d 459 (Tex. Crim. App. 1991) .............................4
Coleman v. State, 577, S.W.2d 486 (Tex. Crim. App. 1979) .............................. 9
Ex Parte Murchison, 560 S.W.2d 654 (Tex. Crim. App. 1978) ......................... 11
Poindexter v. State, 153 S.W.3d 402 (Tex. Crim. App. 2005) ......................... 7-8
Williams v. State, 235 S.W.3d 742 (Tex. Crim. App. 2007) ................................4
Williams v. State, 688 S.W.2d 486 (Tex. Crim. App. 1985) ................................5

Texas Courts of Appeals Cases
Chavis v. State, 177 S.W.3d 308
     (Tex. App.-Houston [1st Dist. 2005, pet. ref'd) ....................................... 12
Derichsweiler v. State, 359 S.W.3d 342
     (Tex. App.-Fort Worth 2012, pet. ref'd) ................................................9-1 0
Huntley v. State, 4 S.W.3d 813
     (Tex. App.-Houston [1 5 t. Dist.] 1999, pet. ref'd.) ...................................... 5


STATUES
Texas Penal Code §12.425 ............................................................................9, 12




                                                                                                         11
                    IN THE COURT OF APPEALS FOR THE
                 SIXTH DISTRICT OF TEXAS AT TEXARKANA


CHAD RAY BENNETT
   APPELLANT                              §
                                          §
      v.                                  §      Nos.      06-14-00050-CR
                                          §
THE STATE OF TEXAS,                       §




                                  STATE'S BRIEF



TO THE HONORABLE COURT OF APPEALS:

NOW COMES the STATE OF TEXAS, Appellee, in this appeal from Cause No.

29,345 in the 354th Judicial District Court in and for Hunt County, Texas,

Honorable Judge Richard A. Beacom, Jr., Presiding, now before the Sixth District

Court of Appeals, and respectfully submits this its brief to the Sixth District Court

of Appeals in support of the judgment of conviction and sentence in the court

below.




                                                                                    111
                            SUMMARY OF ARGUMENT

      In his first point of error, Appellant complains that the evidence produced at

trial is legally insufficient to show that Appellant acted with an intent to defraud or

harm another in his act of forgery. Therefore, his conviction should be reversed.

      The jury heard testimony and received evidence that Appellant entered

Tim Drake Jewelers intent on buying several pieces of jewelry. When two other

forms of payment did not work, Appellant offered to pay with a "company check."

The checking account associated with that check had been closed for over two

years. Sgt. Walden of the Greenville Police Department determined that the

company, SAT Enterprises, Inc., had no working phone number and the address

on the check was incorrect or did not exist. Upon his arrest, Appellant did not

claim to be an employee of SAT Enterprises, instead informing jail staff that he

was not currently employed. Appellant's girlfriend, Alicia Tillery, surrendered one

of the rings obtained from Tim Drake Jewelers when asked by Sgt. Walden if she

could possibly have any stolen property in her possession. During testimony, Ms.

Tillery stated that Appellant did not to her knowledge work for SAT Enterprises,

Inc. and did not have the power to write checks for the company.

      The jury heard ample evidence that the check Appellant produced to pay

for the jewelry was likely not from an actual legitimate company and even if it

was, Appellant did not work for the company and did not have the power to write

checks on thief behalf. Therefore, the jury rationally believed that in writing the

check, Appellant's intent was to get out of the jewelry story without having to pay


                                                                                      2
for the items he received, thereby defrauding Brandy Reynolds, and Tim Drake

Jewelers.

      In his second point of error, Appellant claims his punishment range was

improperly enhanced from a state jail range to a second degree range. The

enhancement paragraphs in the indictment are meant to serve notice upon a

defendant that the State intends to use specific prior convictions against him to

increase his punishment range. The enhancement paragraphs in Appellant's

indictment accomplished this purpose. Furthermore, the evidence produced

during the punishment proceeding were sufficient to satisfy the requirements of

the statute authorizing the enhancement of a state jail conviction to the second

degree range. Namely, that the Appellant had two non state jail felony

convictions that were final convictions and the offense date of the second

conviction came after the first conviction became final.

      Because the evidence at trial was sufficient to enhance Appellant's

punishment range, the court committed no error in finding the enhancement

paragraphs "True."




                                                                                    3
               STATE'S RESPONSE TO POINT OF ERROR ONE

     THE EVIDENCE PRODUCED AT TRIAL IS LEGALLY SUFFICIENT TO
          CONVICT APPELLANT OF THE OFFENSE OF FORGERY


                      Applicable Law and Standard of Review

      The first point of error before the court is whether the evidence produced at

trial against Appellant was legally sufficient to support a finding that his intent in

passing the forged check was to defraud or harm another.

      The legal standard by which an appellate court examines a legal

sufficiency review is well settled and will not be restated at length here. Simply

put, "[T]he relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson v.

Virginia, 443 U.S. 307, 319 (1979). This must include a review of the entirety of

the evidence. Chambers v. State, 805 S.W.2d 459, 460 (Tex. Grim. App. 1991 ).

      The reviewing court must not substitute its own judgment for that of the

jury, instead, the court must defer to the fact finder's duty to weigh the evidence,

resolve conflicts in testimony and to draw reasonable inferences from the facts

presented at trial. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Grim. App.

2007); Jackson v. Virginia, 443 U.S. 307, 219 (1979).

      In the indictment, Appellant was charged as follows: "with intent to defraud

or harm another, [Appellant] did then and there pass to Brandy Reynolds, an


                                                                                         4
employee acting on behalf of TIM DRAKE JEWELERS, a forged writing, knowing

such writing to be forged, and such writing had been so made, completed, or

executed that it purported to be the act of SAT ENTERPRISES, INC., who did

not authorize the act and said writing was of the following tenor. .. "



                                      Argument

        Appellant alleges that the evidence at trial could lead to only a suspicion or

speculation on the part of the jury that Appellant had a conscious objective or

desire to defraud or harm another by the passing of the forged check. Therefore,

he argues, there is legally insufficient evidence to support his conviction for

forgery. A defendant's subjective intent to harm or defraud another may be

proved entirely by circumstantial evidence. Williams v. State, 688 S.W.2d 486,

488 (Tex. Grim. App. 1985). In addition, if the State is able to prove that a

defendant had knowledge that a particular writing was forged, intent to harm or

defraud may be inferred. Huntley v. State, 4 S.W.3d 813, 814 (Tex. App.-

Houston [1 5 t. Dist.] 1999, pet. ref'd.) citing Williams 688 S.W.2d at 488.

        In his brief, Appellant points to only one piece of evidence or testimony

consistent with the conviction. Namely, that the check written and passed by

Appellant was on an account which "was closed." He complains that this piece

leads to only a suspicion of an intent to defraud. Appellant's brief at page 13.

However, the evidence against the Appellant consisted of a great deal more than

that.


                                                                                     5
      Appellant produced the "company check" of SAT Enterprises, Inc. only

after two other forms of attempted payment were refused. Appellant was denied

an attempt by Brandy Reynolds to use a credit card of an individual who was not

present, and then attempted to use another card which was declined.

Reporter's Record (RR) Vol. 6 pp. 17-18. The account at Bank of America

associated with the checking account number on the forged check had been

closed for over two years. RR Vol. 6 pp. 38-39. The jury could justifiably see this

long gap as making it less likely that Appellant made an innocent mistake in

using a check on a recently closed account. Appellant later made a spontaneous

res gestae statement to Sgt. Steve Walden claiming that he paid cash for the

rings and watch he purchased from Tim Drake Jewelers with the forged check.

RR Vol. 6 p. 55. This lie could certainly be seen by the jury as evidence that

Appellant knew the check was illegitimate when he used it and needed to claim

some other form of payment to avoid criminal liability.

      When he was booked in to the jail, Appellant did not claim to be an

employee of SAT Enterprises, Inc., he instead left the question of his current

employment blank. RR Vol. 6 pp. 64-65. The jury could rationally infer, as Sgt.

Walden did, that Appellant therefore had no current employment and claiming he

was using a "company check" at Tim Drake Jewelers was a lie in order to

defraud Tim Drake Jewelers of several pieces of jewelry. Further investigation

by Sgt. Walden indicated that there was no working phone number for SAT

Enterprises, Inc. and the street address for the business on the check was not a


                                                                                   6
recognized street address in the city of Dallas, Texas. RR Vol. 6 p. 66. Sgt.

Walden concluded after his investigation that SAT Enterprises was not an

operating business.   kL   With passing a "company check" without a company, the

jury could certainly have concluded that Appellant never worked for "SAT

Enterprises, Inc." and it is likely the company never existed at all.

      Appellant's own girlfriend and sole witness also provided evidence

consistent with the conviction. When confronted by Sgt. Walden about whether

she might be in possession of any possibly stolen property, Ms. Alicia Tillery

silently removed a ring she was wearing, the same ring Appellant purchased

from Tim Drake Jewelers. RR Vol. 6 p. 57. During cross examination, Ms. Tillery

acknowledged that Appellant was not an employee of SAT Enterprises, Inc., and

did not, to her knowledge, have the power to sign checks on their behalf. RR.

Vol. 6 p. 92.

      It is true that during direct examination, Ms. Tillery provided a story of how

Appellant came in possession of the check from SAT Enterprises. Such story, if

true, would likely have negated Appellant's intent to defraud by using the check.

However, the story, that Appellant was paid as a contact day laborer by a man

named Craig by giving Appellant a blank check and told not to make it out for

more than $500, is so far fetched that the jury no doubt regarded it as non sense

and chose not to believe it. A jury is the sole arbiter of the credibility of witnesses

and the weight to be given their testimony. Poindexter v. State, 153 S.W.3d 402,




                                                                                       7
406 (Tex. Grim. App. 2005). Just because an alternate theory exists, does not

mean it must be believed.

      Instead, the jury could have rationally concluded that Appellant somehow

obtained the SAT Enterprises check and when his other forms of payment were

refused or denied by Brandy Reynolds, he chose to risk the use of the check in

order to obtain the property he wanted. Due the fact that the account number on

the check had been closed for over two years, and the fact that SAT Enterprises

was not a currently operating business, the jury could concluded quite rationally

that Appellant knew that that no one from the fictional SAT Enterprises could

have authorized the check to be written. The check was therefore forged by

Appellant and his intent in using the check was to defraud Brandy Reynolds and

Tim Drake Jewelers and obtain the two rings and a watch without the need to

actually pay for them.



           STATE'S RESPONSE TO POINT OF ERROR NUMBER 2

 THE EVIDENCE WAS SUFFICIENT TO SUPPORT A FINDING OF TRUE BY
 THE TRIAL JUDGE ON THE TWO ENHANCEMENT PARAGRAPHS IN THE
                         INDICTMENT




      In his second point of error, Appellant complains that the evidence was

insufficient to support the trial court's finding of "True" on the enhancement

paragraphs found in the indictment. Because the paragraphs should not have .



                                                                                    8
been found "True," Appellant claims an improper punishment range was used

and he is therefore entitled to a new punishment hearing.

      The statute authorizing the enhancement of state jail felonies up to the

second degree felony punishment range is found in Texas Penal Code §12.425;

"[if is shown on the trial of a state jail felony punishable under Section 12.35(a)

that a defendant has previously been finally convicted of two felonies others than

a state jail punishable under Section 12.35(a), and the second previous felony

conviction is for an offense that occurred subsequent to the first previous

conviction having become final, on conviction the defendant shall be punished for

a felony of the second degree."

      Appellant first complains that because the paragraphs alleging Appellant's

prior convictions do not allege specifically that the conviction in the second

paragraph was committed subsequently to the conviction in the first paragraph

becoming final, a finding of true cannot support an enhancement. The Courts of

Appeals however have made very clear that the allegations in an enhancement

paragraph are meant to serve notice upon a defendant that the State intends to

use his prior convictions to increase his punishment range. Derichsweiler v.

State, 359 S.W.3d 342, 349 (Tex. App.-Fort Worth 2012, pet. ref'd) quoting

Coleman v. State, 577, S.W.2d 486, 488 (Tex. Crim. App. 1979). Because they

are meant to serve notice, enhancement paragraphs do not require the specificity

of the general charging language in an indictment. Specifically, the

enhancement paragraphs do not need to allege the specific date that a


                                                                                      9
conviction became final nor allege the sequence of convictions. Derichsweiler at

349. Because the enhancement paragraphs gave notice to the defendant of his

prior conviction, the cause number, the date of conviction and the county and

state of conviction, Appellant had ample notice of the prior convictions the State

intended to utilize.

      In addition, Appellant claims that the evidence produced during the

punishment proceeding was insufficient to support the court's finding of "True" to

the enhancement paragraphs. The sufficiency of evidence of prior

enhancements should be measured against a hypothetically correct jury charge.

& There was no jury charge used in the punishment stage in this case as
Appellant elected to have the court determine his punishment. A hypothetically

correct jury charge, if one were used, would have to track the statute authorizing

the enhancement of Appellant's punishment range. By comparing the proof at

trial with the statute, this court will find that the required proof was met thereby

properly enhancing Appellant's punishment range.

      The first enhancement paragraph alleges that Appellant was convicted on

the 30th day of May, 1997 in cause number F9621781JU in the 291st District

Court of Dallas County, Texas for the offense of Burglary of a Habitation. During

the punishment proceeding, State's Exhibit 14, a penitentiary packet, was

introduced without objection. Contained in State's Exhibit 14 is the Judgment on

Plea of Guilty in Cause No. F-9621781-JU. In addition to comporting with the

details alleged in first enhancement paragraph, the judgment states upon its face


                                                                                       10
that it is a second degree felony, the offense date was 12/29/1995 and the date

the sentenced was imposed was 5/30/1997. A conviction is a not a final

conviction if the imposition of sentence is suspended and the defendant is placed

on probation. Ex Parte Murchison, 560 S.W.2d 654, 656 (Tex. Grim. App. 1978).

The judgment in this case does not state that the defendant was placed on

probation. Instead, the defendant was sentence to confinement in the Texas

Department of Justice which was to commence on the date of the judgment. The

judgment was therefore a final one.

      In enhancement paragraph two, the State alleged that the defendant was

convicted on the 1oth day of May, 2007 in cause number F07398641 in the

Criminal District Court No. 2 of Dallas County for the offense of Burglary of a

Habitation. State's exhibit 12, introduced during the punishment proceeding

without objection, contains the judgment of conviction in Cause No. F-0739864-1.

In addition to comporting with the details alleged in the second enhancement

paragraph, the judgment states on its face that the offense was a second degree

felony, that the date of offense was 2/18/2007 and the date of judgment was

4/10/2007. While it is true that there is a variance between the date of conviction

alleged in the enhancement and the date of conviction in the judgment (the

enhancement allegation alleges May while the judgment states the month of

conviction as April), such a minor variance is small, would not have prevented

Appellant from obtaining information about the prior judgment, and should




                                                                                  11
therefore be found immaterial. Chavis v. State, 177 S.W.3d 308, 312 (Tex. App.-

Houston [1st Dist. 2005, pet. ref' d).

      The Court can examine the two judgments admitted into evidence and

determine whether the requisites of Penal Code §12.425 have been met. First,

both convictions are for felonies that are not state jail felonies. Secondly, the first

conviction in Cause No. F-9621781-JU became final the date the sentenced was

imposed on May 30th, 1997. Third, the second conviction was for an offense that

occurred on February 18th, 2007, which was after the conviction in the first cause

became final on May 30th, 1997 Lastly, the conviction for the second offense

became final on April 1oth 2007.
                            I




       Because the evidence produced in State's Exhibit 12 and 13 during the

punishment phase of the trial contained evidence sufficient to satisfy the

requirements of the enhancement statute, this Court should find that the trial

court's finding of "True" is supported by the evidence and the law and therefore

overrule Appellant's second point of error.




                                                                                     12
                                     PRAYER

      Appellant's trial was without prejudicial or fundamental error. The State

prays that Appellant's conviction and sentence be affirmed.


                                             Respectfully submitted,


                                             NOBLE D. WALKER, JR.
                                             District Attorney


                                             Hu;:~
                                             STEVEN LILL
                                             Assistant District Attorney
                                             P.O. Box 441
                                             4th Floor Hunt County Courthouse
                                             Greenville, TX 75403
                                             State Bar No. 24046293
                                             (903) 408-4180
                                             FAX (903) 408-4296


                           CERTIFICATE OF SERVICE


      A true copy of the State's brief has been placed in the box of Jason Duff,

Appellant's attorney, in the Hunt County District Clerk's office, today January 21,

2015, pursuant to local rules.




                                             STEVE Ll LLEY
                                             Assistant District Attorney



                                                                                   13
    CERTIFICATE OF COMPLIANCE OF TYPEFACE AND WORD COUNT

      In accordance with Texas Rules of Appellate Procedure 9.4 (e) and (i), the

undersigned attorney of record certifies that Appellee's Brief contains 13-point

typeface of the body of the brief, 2,655 words, excluding those words identified

as not being counted in appellate rule of procedure 9.4(i)(1 ), and was prepared

on Microsoft Word 2007.




Steven Lilley
Attorney for the State




                                                                                   2